Case 1:20-cr-O0008-RMB Document 32 Filed 08/06/20 Page 1 of 9
Case 1:20-cr-00008-RMB Document 31-1 Filed 07/24/20 Page 1 of 9

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

 

Se ee x
UNITED STATES OF AMERICA
STIPULATION AND ORDER
—-V.7
20 Cr. 8 (RMB)
HICHAM KABBAJ
oars ~ a]
Defendant. Ce ophry (
4 SOCUMENT :
i ELECTRONICALLY FILED |
eee eee rf
. PROC He i
Bank of America, N.A., DATE FILED: Elle {2020
Interested Party.
mmm mmm rm meme ee xX

WHEREAS, on or about January 3, 2020, HICHAM KABBAT
{the “defendant”), was charged in a one-count Information, 20
Cr. 8 (RMB) (the “Information”), with wire fraud, in viclation
of Title 18, United States Code, Sections 1343 and 2 (Count

One};

 
Case 1:20-cr-O0008-RMB Document 32 Filed 08/06/20 Page 2 of 9
Case 1:20-cr-00008-RMB Document 31-1 Filed 07/24/20 Page 2 of 9

WHEREAS, the Information inciuded a forfeiture

|
allegation as to Count One of the Information, seeking
forfeiture to the United States, pursuant to Title 28, United

States Code, Section 98i(a) (1) (C) and Title 28, United States

Code, Section 2461 (c}), of any and all property, real and

personal, that constitutes or is derived from proceed traceable

to the commission of said offense, including but not limited to

a sum of money in United States currency representing the amount

of proceeds traceable to the commission of said offense and,

inter alia, the following specific property:

7729 Eden Ridge Way, Palm Beach Gardens,
Florida 33412 (the “Eden Ridge Way Property”)}1;

 

pled guilty to Count One of the Information pursuant to a plea
agreement with the Government, wherein the defendant admitted
the forfeiture allegation with respect to Count One of the
Information and agreed to forfeit, pursuant to Title 18, United
States Code, Section 98l{a)(1){(C) and Title 28, United States
Code, Section 2461(c), a sum of money equal to $6,051,453.43 in
United States currency, representing the amount of proceeds

WHEREAS, on or about January 3, 2020, the defendant
|
traceable to the commission of the offense charged in Count One

|

 

Florida 33412.

1 The Eden Ridge Way Property is described in the Mortgage Note as 7729 Eden Ridge Way, West Palm Beach,
|
>

 
Case 1:20-cr-O0008-RMB Document 32 Filed 08/06/20 Page 3 of 9
Case 1:20-cr-O0008-RMB Document 31-1 Filed 07/24/20 Page 3 of 9

of the Information; and (ii) all right, title and interest of
the defendant in the Eden Ridge Way Property;

WHEREAS, on or about January 27, 2020, this Court
entered a Consent Preliminary Order of Forfeiture as to Specific
Property/Money Judgment (Docket Entry (D.E.) 24) forfeiting the
defendant's interest in, inter alia, the Eden Ridge Way
Property;

WHEREAS, on or about September 17, 2018, defendant
HICHAM KABBAJ signed a note for a mortgage loan from Bank of
America, N.A. (“BANA”) in the amount of $712,500.00 in United
States currency for the purchase of, and secured by, the Eden
Ridge Way Property;

WHEREAS, BANA is currently the holder of the mortgage
loan note on the Eden Ridge Way Property, and has filed a
verified petition in support of its interest in the Rden Ridge
Way Property {D.E. 29);

WHEREAS, as of March 19, 2020, the principal balance
due on the Eden Ridge Way Property was $702,304.17 in United
States currency, and the total payoff amount good through April
17, 2020 was $737,931.98 (the “BANA Payoff Amount”), which sum
includes interest in the amount of $20,579.81, a county
recording fee of $12.60, accumulated late charges of $345.30,
escrow advances in the amount of $13,372.60 and additional fees

3

 

 
Case 1:20-cr-O0008-RMB Document 32 Filed 08/06/20 Page 4 of 9
Case 1:20-cr-00008-RMB Document 31-1 Filed 07/24/20 Page 4 of 9

and costs of $1,317.50;

WHEREAS, the parties to this Stipulation (the
“Settlement Agreement”), the United States of America, by United
States Attorney Geoffrey S. Berman, by and through Andrew
Rohrbach and Ni Qian, Assistant United States Attorneys, and
Brandon M. Santos and Steven W. Peretz, Esqs., on behalf of Bank
of America, N.A., seek to resolve the outstanding BANA mortgage
loan on the Eden Ridge Way Property without litigation,

IT IS HEREBY STIPULATED AND AGREED as follows:

1. Following entry of a Final Order of Forfeiture as
to the Eden Ridge Way Property, forfeiting all right, title and
interest in the Eden Ridge Way Property to the United States,
and upon the sale of the Eden Ridge Way Property pursuant to the
Final Order of Forfeiture, the Internal Revenue Service (“IRS”)
or its designee will pay BANA, via cashier’s check made payable
to “Bank of America, N.A.,” from the net proceeds of the sale
of the Eden Ridge Way Property, the BANA Mortgage Amount due
for the Eden Ridge Way Property as of the closing date of sale.

2. The net proceeds shall include ail amounts
received from the sale of the Eden Ridge Way Property less
payment of outstanding taxes, valid prior liens, real estate

commissions, insurance costs, escrow fees, document recording

fees not paid by the buyer, title fees, county transfer fees,

4

 

 
Case 1:20-cr-O0008-RMB Document 32 Filed 08/06/20 Page 5 of 9
Case 1:20-cr-00008-RMB Document 31-1 Filed 07/24/20 Page 5 of 9

reasonable real estate attorney's fees, if any, associated with
the sale of the Eden Ridge Way Property and any and all expenses
incurred by the Internal Revenue Service (the “IRS”) or its
designees in connection with the custody, maintenance and sale
of the Eden Ridge Way Property.

3. The BANA Mortgage Amount shall consist of the
BANA Payoff Amount plus interest accrued at the contractual rate
of 4.125% per annum up until and including the closing date of
sale.

4, Any surplus from the net proceeds remaining after
the BANA Mortgage Amount is paid to BANA for the Eden Ridge Way
Property shall be forfeited to the United States as a substitute
res for the Eden Ridge Way Property. The Department of Treasury
{or its designee} shall be authorized to deposit any such
surplus, representing the substitute res for the Eden Ridge Way

Property, in the Treasury Assets Forfeiture Fund.

5. In the event that the projected net proceeds are
insufficient to cover the BANA Mortgage Amount, the IRS shall
pause the sale of the Eden Ridge Way Property and provide
written notice to the undersigned counsel for BANA of the
amount of the shortfail. BANA will have 20 calendar days from
receipt of written notice from the IRS to notify the IRS of its

intent to exercise the option of taking control of the Eden

5

 
Case 1:20-cr-O0008-RMB Document 32 Filed 08/06/20 Page 6 of 9
Case 1:20-cr-00008-RMB Decument 31-1 Filed 07/24/20 Page 6 of 9

Ridge Way Property. BANA will take control of the Eden Ridge
Way Property upon it paying the IRS any and all expenses
incurred by the IRS or its designees in connection with the
custody, maintenance and attempted sale of the Eden Ridge Way
Property. If BANA declines to exercise the option to take
control of the Eden Ridge Way Property then the IRS shall
resume responsibility for selling the Eden Ridge Way Property
and will pay BANA, via cashier’s check made payable to “Bank of
America, N.A.,” from the net proceeds of the sale of the Eden
Ridge Way Property, the available amount of the BANA Mortgage
Amount due for the Eden Ridge Way Property as of the closing
date of sale.

6. Except as otherwise provided in this Settlement
Agreement, BANA is hereby barred from asserting any claim
against the United States or any of its agents and employees,
including but not limited to, the IRS, the Department of
Treasury, and this Office, in connection with, or arising out
of, the United States’ forfeiture of the Eden Ridge Way Property
or the transfer of the Eden Ridge Way Property to the United
States, IRS, its agents or designees.

7. BANA further agrees not to pursue against the
United States any other rights that it may have had under the

mortgage loan note, including but not limited to the right to

6

 

 

 
Case 1:20-cr-O0008-RMB Document 32 Filed 08/06/20 Page 7 of 9
Case 1:20-cr-00008-RMB Document 31-1 Filed 07/24/20 Page 7 of 9

foreclose upon and sell the Eden Ridge Way Property and any
right to assess additional interest or penalties, except as

otherwise provided herein.

8. Unless otherwise agreed by the parties, upon
payment to BANA of the BANA Mortgage Amount, BANA agrees to
release or discharge its interests in the Eden Ridge Way
Property via recordable instruments and to release and hold
harmless the Unites States and any of its agents and employees,
including the IRS, the Treasury Department, and this Office, in
connection with the custody, maintenance and sale of the Eden
Ridge Way Property. BANA agrees to execute any documentation to
implement the terms of the Settlement Agreement and this
Stipulation and Order.

9. This Settlement Agreement constitutes the entire
agreement between the parties on the matters contained herein,
and no other statement, promise or agreement, either written or
oral, made by either party or agents of either party, that is
not contained in this written Agreement shall be enforceable.

10. Any modifications to this Settlement Agreement
shall be in a writing signed by the parties.

11. The individual(s} signing this Stipulation and
Order on behalf of BANA represent and warrant that they are

authorized by BANA to execute this Stipulation and Order.

7

 
Case 1:20-cr-O0008-RMB Document 32 Filed 08/06/20 Page 8 of 9
Case 1:20-cr-00008-RMB Document 31-1 Filed 07/24/20 Page 8 of 9

12. The parties hereby waive all rights to appeal or
to otherwise challenge or contest the validity of this
Stipulation and Order.

13. The signature pages of this Agreement may be
executed in one or more counterparts, each of which will be
deemed an original but all of which together will constitute one

and the same instrument.

[CONTINUED ON NEXT PAGE]

 
Case 1:20-cr-O0008-RMB Document 32 Filed 08/06/20 Page 9 of 9
Case 1:20-cr-00008-RMB Document 31-1 Filed 07/24/20 Page 9 of 9

14. The Court shall have exclusive jurisdiction over
the interpretation and enforcement of this Stipulation and
Order.

Agreed and consented to:
GEOFFREY S. BERMAN
United States Attorney for the

Southern District of New York
o

 

 

Wye = —
By: 1 05/28/2020
Andrew Rohrbach/Ni Qian DATE

Assistant United States Attorneys
T: 212-637-2345/2364

INTERESTED PARTY,

BANK OF AMERICA, N.A. ({(“BANA’)
By: ‘ a 5/28/2020
Brandon M. Santos, DATE

Steven W. Peretz, Esqs.

Attorneys for BANA

McGuireWoods LLP

1251 Avenue of the Americas, 20th Floor
New York, NY 10020-1104

T: (212) 548-2130

 

 

SQ ORDERED:
“beara A. Sanmecs 9/4 2020
HONORABLE RICHARD M. BERMAN DATE

UNITED STATES DISTRICT JUDGE

 

 
